Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of species A (Figs. 1 - 2) in the reply filed on 01/24/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2 - 12 and 14 - 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hideo et al. (JP 2001252283) (see attached machine translation).



an upper surface, and an underside that is opposite the upper surface along a vertical direction (see remarked Fig. 9 below); 
a first side and a second side that are opposite from one another along a longitudinal direction, perpendicular to the vertical direction (as shown in Fig. 13, a first side is shown while the second side is hidden, see remarked Fig. 9 below); and 
a first end, and a second end that is opposite the first end along a lateral direction, perpendicular to the vertical direction and the longitudinal direction (see remarked Fig. 9 below), the spinal implant device defining: 
a rod recess that extends from the first side to the second side along the longitudinal direction (Fig. 13 shows a rod recess configured to receive a rod ref. 21), the rod recess sized and configured to receive a rod that extends through the spinal implant device along the longitudinal direction (Fig. 13); 
a main bore that extends from the upper surface to the underside along a central main bore axis that extends along the vertical direction and passes through the rod recess (Note that ref. 28 and refs. 13 and 14 are considered to comprise the main bore, see remarked Fig. 9 below), the main bore configured to receive a main vertebral body screw therethrough and into an underlying vertebra (ref. 28 of the main bore is configured to receive ref. 11 of a vertebral body screw), and the main bore having internal threading configured to threadedly engage a threaded fastener (paragraph [0022] discloses internal threading ref. 14 configured to receive a threaded fastener ref. 18); and 


    PNG
    media_image1.png
    655
    923
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    671
    504
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    535
    536
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    414
    713
    media_image4.png
    Greyscale
Regarding claim 3, Hitodo discloses the spinal implant device of claim 2, wherein the spinal implant device has a first portion at the first end that defines a first height, and a second portion at the second end that defines a second height less than the first height (see remarked Fig. 11 below).  





Regarding claim 5, Hitodo discloses the spinal implant device of claim 4, wherein the upper surface at the second portion is offset from the upper surface at the first portion with respect to the vertical direction (Fig. 11).  

Regarding claim 6, Hitodo discloses the spinal implant device of claim 4, wherein the underside at the second portion is substantially aligned with the underside at the first portion with respect to the vertical direction (Fig. 11).  

Regarding claim 7, Hitodo discloses the spinal implant device of claim 3, wherein the first height is from a select plane to the upper surface, and the second height from the select plane to the upper surface, wherein the select plane is defined at the underside and is perpendicular to the central main bore axis (Fig. 11).  

Regarding claim 8, Hitodo discloses the spinal implant device of claim 3, wherein the main bore and rod recess each extend into the first portion, and the anchor bore extends into the second portion (see remarked Fig. 11 below).  

    PNG
    media_image3.png
    535
    536
    media_image3.png
    Greyscale



    PNG
    media_image5.png
    460
    557
    media_image5.png
    Greyscale
Regarding claim 9, Hitodo discloses the spinal implant device of claim 2, wherein each of the main bore and the anchor bore defines an upper opening at the upper surface and a lower opening at the underside, wherein the lower openings of the main bore and anchor bore are substantially aligned with respect to the vertical direction, and the upper opening of the anchor bore is offset below the upper opening of the main bore with respect to the vertical direction (see remarked Fig. 11 below which shows the upper openings being offset due to the sloped upper surface and the lower openings being aligned substantially in the same plane).  



    PNG
    media_image6.png
    268
    598
    media_image6.png
    Greyscale



Regarding claim 11, Hitodo discloses the spinal implant device of claim 2, wherein the spinal implant device is devoid of any screw holes between the main bore and anchor bore (Fig. 11).  

Regarding claim 12, Hitodo discloses the spinal implant device of claim 2, wherein the spinal implant device is devoid of screw holes between the main bore and the first side and between the anchor bore and the second side (Fig. 11).  

Regarding claim 14, Hitodo discloses a system comprising the spinal implant device of claim 2 (see the rejection of claim 2 above) and the threaded fastener (refs. 17,18) configured to engage the threading of the main bore so as to secure the rod within the rod recess when the rod is received within the rod recess (Fig. 13).  



Regarding claim 16, Hitodo discloses the system of claim 15, wherein the main vertebral body screw rotatably couples to the spinal implant device when the main vertebral body screw is received in the main bore (the main vertebral body screw is fully capable of being rotated within the main prior to final descent and locking of the spinal rod).  

Regarding claim 17, Hitodo discloses a system comprising the spinal implant device of claim 2 (see the rejection of claim 2 above) and the anchor screw that is configured to be inserted through the anchor bore and into the underlying vertebra (Fig. 13, ref. 20).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hideo et al. (JP 2001252283) (see attached machine translation) in view of Chan et al. (US 2008/0140130 A1)

Regarding claims 13 and 18, Hitodo discloses system of claims 2 and 17, except wherein the anchor bore is threaded to receive a thread on a head of the anchor screw (claim 13) or wherein the anchor bore has internal threading, and the anchor screw has a head that is threaded to engage the threading of the anchor bore (claim 17).

Chan teaches a bone plate and bone anchor system (Abstract) wherein the head of the bone anchor/screw is threaded (Fig. 2, refs. 202, 203) and a corresponding bore in the plate is also threaded (see for example Fig. 8, refs. 823,833).  Chan teaches that by having the head of the screw/anchor threadibly mated to the threaded bore the relationship between the screw/anchor and the plate is locked.  Because the relationship is fixed or locked, it is resistant to shear, torsional, and bending forces (paragraph [0004]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the anchor bore to include internal threading and to modify the anchor screw such that the head is threaded and configured to engage the threads of the anchor bore, as taught by Chan, for the purpose of providing a system resistant to shear, torsional, and bending forces. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773